Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 11, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144354                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  ROBERT J. SMITTER,                                                                                      Mary Beth Kelly
             Plaintiff-Appellee,                                                                          Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 144354
                                                                   COA: 294768
                                                                   WCAC: 09-000037
  THORNAPPLE TOWNSHIP OF BARRY
  COUNTY and MICHIGAN MUNICIPAL
  LEAGUE WORKERS COMPENSATION
  FUND,
           Defendants-Appellees,
  and
  SECOND INJURY FUND,
            Defendant-Appellant.

  _________________________________________/

       On order of the Court, the application for leave to appeal the November 22, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 11, 2012                        _________________________________________
           t0508                                                              Clerk